continued from PTO-303, item 3(a):
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot program.

continued from PTO-303, item 12:
(a)	Applicant submits:
“However, Houston is silent regarding instructions that, when executed, cause a processor of a media presentation device in response to detection of a first user input, determine application identification information for a media presentation application executing on the media presentation device, as set forth in claim 1.” (see page 11, 2nd par)
Examiner maintains:
Applicant’s arguments are directed to the newly added limitation, which has not been entered for the reasons stated above. Therefore, Applicant’s arguments are moot.
(b)	Applicant submits:
“As such, Mears does not teach or suggest instructions that, when executed, cause a processor of a media presentation device in response to detection of a first user input, determine application identification information for a media presentation application executing on the media presentation device, as set forth in claim 1.” (see page 12, 1st par)
Examiner maintains:

(c)	Applicant submits:
“Ramaswamy does not describe the execution of a media presentation application on a media device, much less instructions that, when executed, cause a processor of a media presentation device in response to detection of a first user input, determine application identification information for a media presentation application executing on the media presentation device, as set forth in claim 1.” (see page 12, 2nd par)
Examiner maintains:
Applicant’s arguments are directed to the newly added limitation, which has not been entered for the reasons stated above. Therefore, Applicant’s arguments are moot.
(d)	Applicant submits:
“Because each of Houston, Mears, Ramaswamy, and Wang is missing the same elements of claim 1, namely, instructions that, when executed, cause a processor of a media presentation device in response to detection of a first user input, determine application identification information for a media presentation application executing on the media presentation device.” (see page 13, 2nd par)
Examiner maintains:
Applicant’s arguments are directed to the newly added limitation, which has not been entered for the reasons stated above. Therefore, Applicant’s arguments are moot.

/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492